Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 1-20 are allowed.
IDS filed on 1/21/22 is considered.
Terminal disclaimed filed on 1/21/22 is approved.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest receiving, at a resolver endpoint of a VPC, a request from a client computing device to resolve a domain name into a corresponding network address, identifying the rule included in the one or more rules to apply for the request based at least in part on the domain name included in the request, transmitting the request to the network address of the resolution server designated within the rule, and transmitting, to the client computing device, the received corresponding network address in fulfillment of the request in light of other features described in independent claims 1, 7 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
January 26, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447